                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF MAINE

FRED L. M.,                                             )
                                                        )
                            Plaintiff                   )
                                                        )
v.                                                      )        No. 2:-19-cv-00159-GZS
                                                        )
ANDREW M. SAUL,                                         )
Commissioner of Social Security,1                       )
                                                        )
                            Defendant                   )

                             REPORT AND RECOMMENDED DECISION2


         This Social Security Disability (“SSD”) appeal raises the question of whether, following a

remand by this court, the administrative law judge (“ALJ”) supportably found the plaintiff capable

of performing work existing in significant numbers in the national economy. The plaintiff seeks

remand on the basis that the ALJ erred in assigning too little weight to the opinion of examining

psychologist Jeffrey M. Wagner, Ph.D., and too much weight to that of the medical expert who

testified at his post-remand hearing, James M. Claiborn, Ph.D. See Itemized Statement of Specific

Errors (“Statement of Errors”) (ECF No. 13) at 7-10. I find no error and, accordingly, recommend

that the court affirm the commissioner’s decision.

         Pursuant to the commissioner’s sequential evaluation process, 20 C.F.R. § 404.1520;

Goodermote v. Sec’y of Health & Human Servs., 690 F.2d 5, 6 (1st Cir. 1982), the ALJ found, in


1
  Pursuant to Federal Rule of Civil Procedure 25(d), Andrew M. Saul is substituted as the defendant in this matter.
2
  This action is properly brought under 42 U.S.C. § 405(g). The commissioner has admitted that the plaintiff has
exhausted his administrative remedies. The case is presented as a request for judicial review by this court pursuant to
Local Rule 16.3(a)(2), which requires the plaintiff to file an itemized statement of the specific errors upon which he
seeks reversal of the commissioner’s decision and to complete and file a fact sheet available at the Clerk’s Office, and
the commissioner to file a written opposition to the itemized statement. Oral argument was held before me pursuant
to Local Rule 16.3(a)(2)(D), requiring the parties to set forth at oral argument their respective positions with citations
to relevant statutes, regulations, case authority, and page references to the administrative record.



                                                            1
relevant part, that the plaintiff met the insured status requirements of the Social Security Act

through June 30, 2011, Finding 1, Record at 873; that, through his date last insured, he had the

severe impairments of learning disability versus borderline intellectual functioning and alcohol

use disorder, Finding 3, id.; that, through his date last insured, he did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the so-called

“Listings,” Appendix 1 to 20 C.F.R. Part 404, Subpart P, Finding 4, id. at 874; that, through his

date last insured, he had the residual functional capacity (“RFC”) to perform work at all exertional

levels with but with the following nonexertional limitations: he could understand and remember

simple tasks and procedures and maintain attention in two-hour blocks, could not interact with the

public but could interact with coworkers and supervisors in a normal work setting on an occasional

basis with no tandem tasks or collaborative work, could adapt to routine changes, should not travel

to unfamiliar places, should have a work setting limited to a few coworkers in the area, and could

learn work by demonstration but not by reading instructions, Finding 5, id. at 879; that, through

his date last insured, considering his age (52 years old, defined as an individual closely

approaching advanced age, on his date last insured), education (illiterate but able to communicate

in English), work experience (transferability of skills immaterial), and RFC, there were jobs

existing in significant numbers in the national economy that he could perform, Findings 7-10, id.

at 883; and that he, therefore, had not been disabled as of June 30, 2011, which was both his alleged

onset date of disability and his date last insured for SSD benefits, Finding 11, id. at 884. The

commissioner admits that the plaintiff has exhausted his administrative remedies, see Complaint

(ECF No. 1) ¶ 3; Answer (ECF No. 8) ¶ 3, making the decision the final determination of the

commissioner, 20 C.F.R. § 404.981; Dupuis v. Sec’y of Health & Human Servs., 869 F.2d 622,

623 (1st Cir. 1989).



                                                 2
       The standard of review of the commissioner’s decision is whether the determination made

is supported by substantial evidence. 42 U.S.C. § 405(g); Manso-Pizarro v. Sec’y of Health &

Human Servs., 76 F.3d 15, 16 (1st Cir. 1996). In other words, the determination must be supported

by such relevant evidence as a reasonable mind might accept as adequate to support the conclusion

drawn. Richardson v. Perales, 402 U.S. 389, 401 (1971); Rodriguez v. Sec’y of Health & Human

Servs., 647 F.2d 218, 222 (1st Cir. 1981).

       The ALJ reached Step 5 of the sequential evaluation process, at which stage the burden of

proof shifts to the commissioner to show that a claimant can perform work other than his past

relevant work. 20 C.F.R. § 404.1520(g); Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987);

Goodermote, 690 F.2d at 7. The record must contain substantial evidence in support of the

commissioner’s findings regarding the plaintiff’s RFC to perform such other work. Rosado v.

Sec’y of Health & Human Servs., 807 F.2d 292, 294 (1st Cir. 1986).

        The statement of errors also implicates Step 3 of the sequential evaluation process, at

which step a claimant bears the burden of proving that his impairment or combination of

impairments meets or equals a listing. 20 C.F.R. § 404.1520(d); Dudley v. Sec’y of Health

& Human Servs., 816 F.2d 792, 793 (1st Cir. 1987).              To meet a listing, the claimant’s

impairment(s) must satisfy all criteria of that listing, including required objective medical findings.

20 C.F.R. § 404.1525(c)(3). To equal a listing, the claimant’s impairment(s) must be “at least

equal in severity and duration to the criteria of any listed impairment.” 20 C.F.R. § 404.1526(a).

                                           I. Discussion

       The plaintiff’s bid for remand hinges on whether, in weighing the opinions of Drs. Wagner

and Claiborn, the ALJ erred in determining that the plaintiff’s mental impairments did not satisfy

the criteria of Listing 12.05(B) (intellectual disorder), as revised January 17, 2017. See Statement



                                                  3
of Errors at 9; Defendant’s Opposition to Plaintiff’s Statement of Errors (“Opposition”) (ECF No.

17) at 8-16; Record at 874-78. No such error has been shown.3

         To meet Listing 12.05(B), a claimant must demonstrate each of the following: (i) IQ scores

within a certain range;4 (ii) “[s]ignificant deficits in adaptive functioning currently manifested by

extreme limitation of one, or marked limitation of two,” of four domains of mental functioning;5

and (iii) that “[t]he evidence about your current intellectual and adaptive functioning and about the

history of your disorder demonstrates or supports the conclusion that the disorder began prior to

your attainment of age 22.” Listing 12.05(B).

         The ALJ found that the plaintiff satisfied the first of the three requirements of Listing

12.05(B), explaining:

         The record does not contain any intelligence testing conducted prior to the date last
         insured of June 30, 2011. The [plaintiff] attended an evaluation with Dr. Wagner
         in June 2015, however, and was administered the WAIS-IV. He scored as having
         a Full Scale IQ of 54. The testing was considered valid by Dr. Wagner. At the
         hearing, Dr. Claiborn did not testify that it was his opinion that this score was
         invalid at the time of testing, but he did express reservations about the report in its
         entirety, and whether the IQ score would have been the same had it been performed
         at the date last insured, noting, for example, the history of alcohol use that could
         affect cognitive functioning over time. In the absence of earlier IQ testing, the Full
         Scale IQ score of 54 is found valid for the purposes of this finding.


3
  The plaintiff contends that the ALJ’s acceptance of Dr. Wagner’s opinion would have led her to conclude that the
plaintiff’s mental impairments met the criteria not only of Listing 12.05 but also of Listing 12.11 (neurodevelopmental
disorders). See Statement of Errors at 9. However, as the commissioner observes, see Opposition at 8 n.4, the plaintiff
offers no developed argumentation with respect to Listing 12.11, thereby waiving the point, see Statement of Errors
at 9; United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (“[I]ssues adverted to in a perfunctory manner,
unaccompanied by some effort at developed argumentation, are deemed waived. It is not enough merely to mention
a possible argument in the most skeletal way, leaving the court to do counsel’s work, create the ossature for the
argument, and put flesh on its bones.”) (citations omitted).
4
  A claimant must show “[s]ignificantly subaverage general intellectual functioning as evidenced by” either “[a] full
scale (or comparable) IQ score of 70 or below on an individually administered standardized test of general
intelligence” or “[a] full scale (or comparable) IQ score of 71-75 accompanied by a verbal or performance IQ score
(or comparable part score) of 70 or below on an individually administered standardized test of general intelligence[.]”
Listing 12.05(B)(1).
5
  The four domains of mental functioning are the ability to “[u]nderstand, remember or apply information[,]” the
ability to “[i]nteract with others[,]” the ability to “[c]oncentrate, persist, or maintain pace[,]” and the ability to “[a]dapt
or manage oneself[.]” Listing 12.05(B)(2).


                                                              4
Record at 875 (citation omitted).

        However, the ALJ concluded that the plaintiff did not meet his burden of satisfying the

second requirement and, therefore, did not meet or equal Listing 12.05(B). See id. at 875-78.

Specifically, she determined that the plaintiff had shown no more than a “moderate restriction in

understanding, remembering, and acquiring information, interacting with others, concentrating,

persisting, or maintaining pace, and adapting and managing himself.” Id. at 876.6

        In that context, she deemed “the testimony from Dr. Claiborn . . . instructive and persuasive

regarding the nature and degree of the [plaintiff]’s deficits[,]” noting that, “[w]hile he did not treat

or personally examine the [plaintiff], he was in the unique position of having reviewed the medical

evidence of record in its entirety, while also having an understanding of agency rules and

regulations.” Id. at 875-76. She observed that Dr. Claiborn had reviewed the Wagner report,

“including Dr. Wagner’s conclusions that the [plaintiff] had marked to extreme limitations in

activities of daily living, maintaining social functioning, and maintaining concentration,

persistence, or pace” but “testified that he had reservations about Dr. Wagner’s conclusions, noting

that he understood the full scale IQ score, but could not be confident that this was an accurate

representation of the [plaintiff]’s functioning years prior to the date of testing.” Id. at 876. She

explained:

        In support of this, Dr. Claiborn cited to examples of the [plaintiff]’s adaptive
        functioning. He noted the [plaintiff] had a history of holding down a job, preparing
        his own meals, and going out in public to go shopping. He did note the [plaintiff]
        was a poor student and was illiterate. Dr. Claiborn’s testimony that the evidence
        of record in its entirety showed evidence of adaptive functioning is persuasive.

Id.



6
  The ALJ elsewhere stated that the record overall revealed no more than a “mild limitation” in the four domains of
adaptive functioning. Record at 875. However, nothing turns on the discrepancy. As discussed above, a moderate
level of limitation also fails to satisfy the requirements of Listing 12.05(B).

                                                        5
       The ALJ then detailed the record evidence that, in her view, supported the finding that the

plaintiff had no more than moderate limitations in all four domains of adaptive functioning, noting,

for example, that:

       1.      With respect to the domain of understanding, remembering, or applying

information, the plaintiff had successfully worked for many years as a mechanic, describing “being

able to fix cars after just looking at them[,]” and left one position that he had held for three years

because he was laid off, “not because he was having difficulty managing the information.” Id.

(citation omitted). He also had been able to obtain a driver’s license by having questions read to

him, and his educational records had not shown “any involvement with special education or other

classroom supports.” Id. at 877 (citation omitted). While the plaintiff’s lowest score in testing

with Dr. Wagner was in the area of working memory, the totality of the evidence did not show a

marked limitation in this domain, with “[t]he treatment notes, the [plaintiff]’s activities, and [his]

work history combin[ing] to show that [he] had a moderate limitation in this area.” Id.

       2.      With respect to the domain of interacting with others, the plaintiff’s educational

records indicated that “his primary problem was his inability to get along with others outside the

classroom[,]” but his deficit did not rise to the marked level given that he spent time with his

mother and brother, had been married multiple times, showing “both an ability to engage in

relationships, as well as difficulty maintaining them[,]” socialized two to three times a week, was

able to shop for groceries though he preferred to do so when few people were around, and had

participated in some groups when admitted for alcohol detoxification and “was overall a neutral

presence on the unit.” Id. (citations omitted).

       3.      With respect to the domain of concentration, persistence, or pace, while the plaintiff

did poorly in school, he was able to sustain work activity for many years as a mechanic, did not



                                                  6
lose any jobs due to difficulty maintaining the work, and was able to prepare meals, perform

household repairs, manage his finances, and watch television. See id. While Dr. Wagner noted

that the plaintiff had significant difficulty following short-term verbal instructions, he did not

indicate that the plaintiff had difficulty concentrating on or persisting in tasks. See id. at 877-78.

       4.      With respect to the domain of adapting and managing oneself, the plaintiff again

worked successfully for many years, was independent in daily activities such as personal care,

meal preparation, and shopping, and spent “time alone to avoid arguing with others[,]” reflecting

“his cognizance of this as an issue and his ability to regulate and manage his emotions.” Id. at

878.

       At Step 4, in assessing the plaintiff’s RFC, the ALJ also accorded great weight to the

Claiborn opinion, explaining that Dr. Claiborn (i) “noted that the [plaintiff] had a history of social

problems, but that the record showed the ability to understand and apply information, as well as

concentrate and maintain pace[,]” (ii) “cited to the [plaintiff]’s educational records, his work

history, and his own reports of functioning[,]” (iii) “reviewed Dr. Wagner’s findings, but went on

to discuss how the examples of the [plaintiff]’s adaptive functioning found throughout the record

were inconsistent with the extent of limitation identified by Dr. Wagner[,]” and (iv) “then provided

specific abilities and limitations, which he supported directly with reference to the evidence of

record.” Id. at 881.

       At Step 4, the ALJ again gave “little weight” to the Wagner opinion, explaining that “this

was not a treating relationship,” “the examination was limited in duration to a single hour,” “Dr.

Wagner did not specify what medical records he reviewed” and “did not cite to any medical records

in his report[,]” Dr. Wagner “relied heavily upon his assessment” that the plaintiff had Somatic

Symptom Disorder “due to chronic pain resulting from physical impairments[,]” and Dr. Wagner



                                                  7
“did not provide any insight into the [plaintiff]’s specific abilities and limitations, but instead

opined that [he] could not sustain gainful employment.” Id. at 882.

       The plaintiff contends that none of the ALJ’s stated reasons for giving little weight to the

Wagner opinion is supported by substantial evidence, given that (i) Dr. Wagner did cite specific

record evidence, namely, an emergency room record that described the plaintiff as agitated and

uncooperative and a January 2014 report of Patricia Kolosowski, Ph.D., indicating that the

plaintiff’s daily activities did “‘not attain the productive or reliability level needed to gain or

maintain gainful employment[,]’” Statement of Errors at 8 (quoting Record at 855), (ii) the fact

that Dr. Wagner conducted only a one-hour interview and testing was not a good reason to accord

his opinion less weight than that of Dr. Claiborn, who did not even examine the plaintiff, see id.,

(iii) Dr. Wagner’s opinion was not conclusory but, rather, cited to his findings on examination,

including that the plaintiff’s IQ level fell within that of the lowest two percent of the population,

the plaintiff made an error in giving his own date of birth, and the plaintiff was able to work as an

automobile mechanic when it was “possible to ‘work on cars’ without being able to read or write,

and without the more currently common sophisticated diagnostic procedures[,]” id. at 8-9 (quoting

Record at 856), and (iv) Dr. Wagner was qualified as a psychologist to assess the effects of chronic

pain on daily functioning, see id. at 9.

       On the other hand, the plaintiff argues that the ALJ erred in according great weight to the

Claiborn opinion when (i) both the ALJ and Dr. Claiborn made the unsupported finding that he

was able to perform his automobile mechanic job without accommodation for his intellectual

disability, (ii) Dr. Claiborn’s uncertainty that the IQ score assessed by Dr. Wagner was valid earlier

in the plaintiff’s life was unwarranted, (iii) as a result of that uncertainty, Dr. Claiborn “opined

that the adaptive deficits noted by Dr. Wagner did not cause the degree of limitation opined by Dr.



                                                  8
Wagner because they were all caused by [the plaintiff’s] inability to read and write[,]” and (iv) Dr.

Claiborn failed to provide specific examples and citations to medical records in support of his

opinion that there was no evidence that the plaintiff was significantly impaired in caring for

himself, preparing his own food, finding his way from one place to another, or handling social

interactions. Id. at 9-10.

       This amounts to an unavailing invitation to the court to reweigh the evidence. See,

e.g., Rodriguez, 647 F.2d at 222 (“The Secretary may (and, under his regulations, must) take

medical evidence. But the resolution of conflicts in the evidence and the determination of the

ultimate question of disability is for him, not for the doctors or for the courts.”).

       First, as the commissioner observes, see Opposition at 15, any reservations that Dr.

Claiborn had about the validity of the IQ score assessed by Dr. Wagner are immaterial. The ALJ

accepted the validity of that IQ score and, on that basis, deemed the plaintiff to have met the first

of the three criteria of Listing 12.05(B). See Record at 875. At oral argument, the plaintiff’s

counsel contended that Dr. Claiborn’s reservations about his client’s IQ score colored his findings

regarding the plaintiff’s adaptive functioning. However, as the commissioner’s counsel rejoined,

no such taint is evident from Dr. Claiborn’s testimony. In discussing the plaintiff’s adaptive

functioning, he focused on the plaintiff’s track record of performing such activities as working,

shopping, and managing his finances. See id. at 917-19.

       Second, the ALJ’s decision to accord the Claiborn opinion great weight is supported by

substantial evidence.        Dr. Claiborn acknowledged that the plaintiff’s functional illiteracy

necessitated that he be read instructions to pass his driver’s license test and accomplish certain

work as an automobile mechanic. See Record at 918, 920-22. However, he testified that this was

not an adaptive difficulty but, rather, the product of an inability to process written information.



                                                   9
See id. at 920-22. The plaintiff’s suggestion that this was an erroneous conclusion, see Statement

of Errors at 10, invites the court to substitute its judgment for that of Dr. Claiborn, an expert

familiar with the requirements of Listing 12.05.

       Beyond that, Dr. Claiborn cited examples in support of his conclusion that the plaintiff had

no more than moderate limitations in adaptive functioning, including that the plaintiff had a history

of holding down a job, could prepare meals, and could shop. See id. at 917. And, as discussed

above, the ALJ made her own findings based on her detailed review of the record evidence

concerning the plaintiff’s demonstrated level of adaptive functioning.

       These findings, in turn, constituted a proper basis on which to conclude that the plaintiff

had failed to carry his burden of demonstrating that he had the level of deficits in adaptive

functioning required to meet Listing 12.05(B)(2). As the commissioner observes, see Opposition

at 14, the plaintiff’s level of adaptive functioning in this case is similar to that of the claimant in

Libby v. Astrue, No. 2:10-cv-292-JAW, 2011 WL 2940738 (D. Me. July 19, 2011) (rec. dec., aff’d

Aug. 24, 2011), aff’d, 473 F. App’x 8 (1st Cir. 2012), who had obtained a driver’s license, although

there was no evidence she obtained it without special assistance, drove, was able to perform

household tasks such as cooking and cleaning, engaged in leisure activities such as watching

television, and could manage money, although she could not pay bills, see Libby, 2011 WL

2940738, at *11. On those facts, this court concluded that, although “the evidence as a whole d[id]

not compel a conclusion that the [claimant] failed to meet the capsule definition of Listing

12.05[,]” it “permit[ted] that conclusion.” Id. at *12. The same is true here.

       The ALJ, hence, supportably accorded the Claiborn opinion great weight.

       On the flip side, I find no reason to disturb the ALJ’s decision to afford the Wagner opinion

little weight. That Dr. Wagner had conducted a one-time examination of the plaintiff was a valid



                                                  10
reason to discount his opinion, despite the fact that Dr. Claiborn had not examined him at all. The

ALJ supportably gave greater weight to the Claiborn opinion on the basis that “he was in the unique

position of having reviewed the medical evidence of record in its entirety, while also having an

understanding of agency rules and regulations.” Record at 876; see also, e.g., 20 C.F.R. §

404.1527(c)(4) (“Generally, the more consistent a medical opinion is with the record as a whole,

the more weight we will give to that medical opinion.”).

        That Dr. Wagner did not specify the medical records he had reviewed likewise was a valid

reason to accord his opinion less weight. See, e.g., 20 C.F.R. § 404.1527(c)(3) (“The better an

explanation a source provides for a medical opinion, the more weight we will give that medical

opinion.”). As the commissioner argues, see Opposition at 5-6, specificity concerning the records

reviewed was particularly important here because Dr. Wagner’s opinion postdated the plaintiff’s

date last insured by approximately four years. Indeed, the two records specifically mentioned by

Dr. Wagner postdated the plaintiff’s date last insured: an October 8, 2012, emergency room record

and the January 2014 report of Dr. Kolosowski. See Record at 329-34, 387-90, 855. While Dr.

Wagner checked the “yes” box in response to the question whether the impairments he assessed

had existed since June 2011, he offered no explanation why. See id. at 863.

       Finally, the ALJ supportably accorded the June 8, 2015, Wagner opinion little weight on

the basis that, although the plaintiff had no severe physical impairment as of his date last insured

for SSD benefits, June 30, 2011, Dr. Wagner “relied heavily” on his assessment that the plaintiff

had “Somatic Symptom Disorder due to chronic pain resulting from physical impairments.” Id. at

882. The ALJ reasonably characterized this as “a significant factor” in Dr. Wagner’s opinion, id.,

which Dr. Wagner himself summarized as follows: “Based on the confluence of intellectual




                                                11
disability, chronic pain (Somatic Symptom Disorder), and Major Depression, [the plaintiff] is

unable to gain or sustain gainful employment[,]” id. at 857.

        The ALJ’s decision to accord little weight to the Wagner opinion, hence, survives scrutiny.

                                               II. Conclusion

        For the foregoing reasons, I recommend that the commissioner’s decision be AFFIRMED.



                                                  NOTICE


        A party may file objections to those specified portions of a magistrate judge’s report or
proposed findings or recommended decisions entered pursuant to 28 U.S.C. § 636(b)(1)(B) for
which de novo review by the district court is sought, together with a supporting memorandum,
within forty-four (44) days after being served with a copy thereof.7 A responsive memorandum
shall be filed within fourteen (14) days after the filing of the objection.

        Failure to file a timely objection shall constitute a waiver of the right to de novo review
by the district court and to appeal the district court’s order.



        Dated this 30th day of March, 2020.


                                                            /s/ John H. Rich III
                                                            John H. Rich III
                                                            United States Magistrate Judge




7
 Federal Rule of Civil Procedure 72(b)(2) provides for a 14-day objection period. The Court, however, recently
extended by 30 days any deadline between the date of the order (March 18, 2020) and May 1, 2020. (General Order
2020-2.)

                                                      12
